      Case: 1:19-cv-08377 Document #: 17 Filed: 03/09/20 Page 1 of 5 PageID #:83




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


GILBERTO CARMONA,                                      )
                                                       )
                 Plaintiff,                            )
                                                       )
v.                                                     )       No. 19 CV 08377
                                                       )
T&L PRODUCE, INC. d/b/a                                )       Honorable Manish S. Shah
ROINS FOOD DISTRIBUTION,                               )
BELLISSIMO DISTRIBUTION,                               )       Honorable Sunil R. Harjani,
LLC, d/b/a GRECO & SONS, and                           )       Magistrate Judge
GEORGE TSEKOS,                                         )
                                                       )
                 Defendants.                           )


                                 INITIAL JOINT STATUS REPORT

        Now come the parties, by and through their respective counsels, and for their Initial Joint

Status Report submit the following:

     1. The Nature of Case

     a. Identify the attorneys of records for each party, including the lead trial attorney

        Plaintiff, Gilbert Carmona

        Dennis R. Favaro, lead trial attorney
        Patrick J. Gorman, lead trial attorney
        Favaro & Gorman, Ltd.
        835 Sterling Avenue
        Suite 100
        Palatine, Illinois 60067
        (847) 934-0060
        dfavaro@favarogorman.com
        pgorman@favarogorman.com




                                                   1
Documents\4843-1076-5238.v1-12/29/99
      Case: 1:19-cv-08377 Document #: 17 Filed: 03/09/20 Page 2 of 5 PageID #:84




        Defendant, T&L Produce, Inc. d/b/a Roins Food Distribution and George Tsekos

        Rachel Schaller, lead trial attorney
        Taft Stettinius & Hollister LLP
        111 East Wacker Drive
        Suite 2800
        Chicago, Illinois 60601
        (312) 527-4000
        rschaller@taftlaw.com

        Defendant, Bellissimo Distribution, LLC. d/b/a Greco & Sons

        Kevin Frey, lead trial attorney
        Laner Muchin, Ltd.
        515 North State Street
        Suite 2800
        Chicago, Illinois 60654
        (312) 467-9800
        kfrey@lanermuchin.com

    b. State the basis for federal jurisdiction.

        Plaintiff asserts the bases for federal jurisdiction are: federal question under the Fair Labor
        Standards Act (FLSA) and supplemental jurisdiction over Plaintiff’s state law claims.
        Defendants T&L Produce and George Tsekos dispute there is supplemental jurisdiction
        over Counts I through VI, alleging state law retaliation and wage payment claims arising
        from Plaintiff’s alleged exercise of rights under the Illinois Workers’ Compensation Act.
        Defendants T&L Produce and George Tsekos assert that the state law claims set forth in
        Counts I through IV and the FLSA claim (Counts X through XII) do not arise from a
        common nucleus of operative fact, and the state law issues raised in Counts I through VI
        substantially predominate.

    c. Describe the nature of the claims asserted in the complaint and any counterclaims.

        Plaintiff asserts that the claims alleged in the Complaint each arise of out plaintiff’s
        employment and the termination of that employment. Plaintiff has asserted claims under
        (1) the Illinois Whistleblower Act (IWA) against Defendant, T & L Produce, and George
        Tsekos, arising from Plaintiff’s alleged refusal to participate in misrepresentations
        regarding a workplace injury (Counts I and II); (2) common law retaliatory discharge based
        upon Plaintiff allegedly being discharged for exercising his rights under the Illinois
        Workers’ Compensation Act against T & L Produce and Bellissimo Distribution (Counts
        III and IV); (3) the Illinois Wage Payment and Collection Act for the alleged refusal to
        pay final compensation against T & L Produce and George Tsekos (Counts V and VI);
        (4)the Illinois Minimum Wage Law (IMWL) for the alleged failure to pay Plaintiff


                                                   2
Documents\4843-1076-5238.v1-12/29/99
      Case: 1:19-cv-08377 Document #: 17 Filed: 03/09/20 Page 3 of 5 PageID #:85




        overtime, against all Defendants(Counts VII, VIII and IX); and (5) the Fair Labor
        Standards Act (FLSA) for the alleged failure to pay Plaintiff overtime, against all
        Defendants (Counts X, XI and XII). Defendants deny the allegations of wrongdoing made
        by Plaintiff and also deny that they are liable for damages.

    d. State the major legal and factual issues anticipated in the case.

        The major and legal factual questions relating to the case will relate to the hours Plaintiff
        worked for T&L Produce and the recordation and payment for the hours, the circumstances
        surrounding the end of Plaintiff’s employment, causation and liability among Defendants.

    e. Describe the relief sought by plaintiff(s).

        Plaintiff is seeking monetary relief as available under the different claims pled in his
        complaint. The relief Plaintiff is seeking includes: lost earnings, unpaid minimum and
        overtime wages, unpaid final compensation, interest on unpaid wages, compensatory
        damages for emotional distress, liquidated damages, punitive damages, and attorneys’ fees
        and costs.

    2. Mandatory Initial Discovery (Pilot Program)

    a. Acknowledge familiarity with the Mandatory Initial Standing Order.

        Counsels are familiar with the Mandatory Initial Discovery Program (MIDP) Standing
        Order.

    b. Confirm compliance with the mandatory initial discovery responses or state the deadline
       for responses (30 days after filing of the answer). The parties must file a separate notice
       of service of their responses (but not the responses themselves).

        Counsel acknowledges the deadline for responses as 30 days after the filing of Defendants’
        Answers.

    c. Briefly describe any disputes concerning the mandatory initial discovery responses.

        There are presently no disputes regarding the MIDP responses.

    3. Pending Motions and Case Plan

    a. Identify all pending motions.

        There are no motions presently pending.

    b. Submit a proposal for a discovery plan, including the following information:

        i.       The general type of discovery needed;


                                                  3
Documents\4843-1076-5238.v1-12/29/99
      Case: 1:19-cv-08377 Document #: 17 Filed: 03/09/20 Page 4 of 5 PageID #:86




                 Discovery generally will require production of Plaintiff’s employment records,
                 Plaintiff’s payroll and timekeeping records, Plaintiff’s medical records and
                 deposition testimony from party and non-party witnesses.

        ii.      A date for Rule 26(a)(1) disclosures;

                 26(a)(1) disclosures to be made by April 6, 2020.

        iii.     The date to issue written discovery;

                 Written discovery to be issued by April 27, 2020.

        iv.      A fact discovery completion date;

                 Fact discovery is to be completed by October 2, 2020.

        v.       If there will be expert discovery, an expert discovery completion date, including
                 dates for the delivery of expert reports; and

                 Expert discovery is not anticipated by the Parties.

        vi.      A date for the filing of dispositive motions.

                 Dispositive motions should be filed on or before November 20, 2020.

    c. With respect to trial, indicate whether a jury trial is required and the probable length of
       trial.

        A jury trial was requested and should take three to five days.

    4. Consent to Proceed Before a Magistrate Judge

        At present, there is not unanimous consent to proceed before a Magistrate Judge.

    5. Status of Settlement Discussions

    a. Indicate whether any settlement discussions have occurred.

        The Parties engaged in settlement discussions prior to the filing of Plaintiff’s complaint.
        The Parties engaged in a mediation on December 17, 2019 but were unable to come to a
        resolution of this matter.

    b. Describe the status of any settlement discussions;

        Settlement discussions are not ongoing.


                                                   4
Documents\4843-1076-5238.v1-12/29/99
      Case: 1:19-cv-08377 Document #: 17 Filed: 03/09/20 Page 5 of 5 PageID #:87




    c. Whether the parties request a settlement conference.

        Plaintiff is willing to participate in a settlement conference. Defendants believe a settlement
        conference would not be fruitful at this juncture given that the parties engaged in a
        mediation in mid-December. However, Defendants may be amenable to a settlement
        conference in the future.




    /s Patrick J. Gorman_____                          /s Rachel Schaller___________

    Dennis R. Favaro                                   Rachel Schaller
    dfavaro@favarogorman.com                           rschaller@taftlaw.com
    Patrick J. Gorman                                  Taft Stettinius & Hollister LLP
    pgorman@favarogorman.com                           111 East Wacker Drive
    Favaro & Gorman, Ltd.                              Suite 2800
    835 Sterling Avenue                                Chicago, Illinois 60601
    Suite 100                                          (312) 527-4000
    Palatine, Illinois 60067                           Counsel for T&L Produce, Inc. d/b/
    (847) 934-0060                                     Roins Food Distribution and George
    Counsel for Gilberto Carmona                       Tsekos




    /s Kevin Frey_____________

    Kevin Frey
    kfrey@lanermuchin.com
    Laner Muchin, Ltd.
    515 North State Street
    Suite 2800
    Chicago, Illinois 60654
    (312) 467-9800
    Counsel for Bellissimo Distribution, LLC.
    d/b/a Greco & Sons




                                                  5
Documents\4843-1076-5238.v1-12/29/99
